         Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 1 of 40



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                       :
HAILE F. YANCY, PHD.
                                       :

     v.                                :   Civil Action No. DKC 20-0276

                                       :
XAVIER BECERRA,1 IN HIS
OFFICIAL CAPACITY AS SECRETARY         :
OF THE DEPARTMENT OF
HEALTH AND HUMAN SERVICES              :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this employment

case is a motion to dismiss or for summary judgment filed by

Defendant,      Xavier   Becerra,    Secretary    of   the   United   States

Department of Health of and Human Services (“HHS” or the “Agency”).

(ECF No. 11).      The issues have been fully briefed, and the court

now rules, no hearing being deemed necessary.            Local Rule 105.6.

For the reasons that follow, Defendant’s motion will be granted.

I.   Background

     Plaintiff, Haile F. Yancy, is an African American research

biologist in the Office of Research (“OR”) within the Center for

Veterinary Medicine (“CVM”), a division of the Food and Drug

Administration (“FDA”).        For most of the time relevant, Dr. Mary



     1 The complaint named Alex M. Azar II, former Secretary of
Health and Human Services (“HHS”) as Defendant.      (ECF No. 1).
Xavier Becerra now serves as HHS Secretary.           Pursuant to
Fed.R.Civ.P. 25(d), Secretary Becerra is automatically substituted
as a party to this action.
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 2 of 40



Allen served as Plaintiff’s direct supervisor, and Dr. John Graham

served as Plaintiff’s second-level supervisor.              Dr. Michael Myers

became Plaintiff’s first-level supervisor in early 2016.                  During

his twelve-year career at CVM, Plaintiff invented a DNA sequence

used to create a “primer” that detects contaminants in animal feed.

Plaintiff’s OR lab would manufacture and provide the primers to

several other labs within CVM’s Office of Regulatory Affairs

(“ORA”), which used the primers to conduct regulatory testing on

commercial products.

     During the relevant time period, Plaintiff was also involved

in multiple research studies and technology transfer agreements

(“TTAs”).    TTAs allow FDA scientists to develop new technologies

in collaboration with private industry partners.                 Both sides may

contribute funds, personnel, facilities, and equipment.                   If the

technology    is    then   licensed       by    the    private      company   for

commercialization, the Agency is entitled to collect royalties, a

portion of which go directly to the inventor.             There are two types

of   TTAs:   Cooperative     Research          and    Development     Agreements

(“CRADAs”)    and    Research   Collaboration           Agreements     (“RCAs”).

Plaintiff had two open CRADAs in place with BioGX and InstantLabs

and one draft CRADA with Qiagen not yet executed.                    Despite FDA

scientists’ ability to license inventions with Agency approval,

all such inventions belong to the government.



                                      2
          Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 3 of 40



      In November 2013, Dr. Graham became the OR Director and later

implemented a series of reforms.             In September 2014, he instituted

a policy requiring that all TTAs be connected to an approved

research study.        He also began a department-wide “triage process”

subjecting all research studies to review.                  Multiple reviewers

assessed the research studies for criteria designed to determine

whether the studies remained relevant to OR’s strategic mission

and its current client needs.            If the study or a connected TTA

failed to satisfy the criteria, it would be cancelled.

      Plaintiff        filed   two   prior    Equal    Employment     Opportunity

(“EEO”) complaints on an undisclosed date presumably prior to

November      2013.2      Both   complaints     were    fully   resolved      by    a

settlement agreement dated September 18, 2015.

      A.      Review & Cancellation of CRADAs

      On October 20, 2015, Dr. Graham emailed Plaintiff requesting

the study numbers related to his CRADAs.                On November 10, 2015,

Dr. Graham informed the four OR scientists with open CRADAs or

RCAs of the criteria that would be used to assess their TTAs.                      It

was   ultimately       determined    that     Plaintiff’s    CRADAs    were    not

sufficiently relevant to OR’s mission.                Dr. Graham made attempts



      2Plaintiff does not provide the date he made either EEO
complaint or attach copies of them. He does, however, state that
“Dr. Graham was informed of the existence of [the] complaint around
the time he entered into the [Director] position in November 2013.”
(ECF No. 1-1, at 3). This implies he made such complaints prior
to November 2013.
                                         3
         Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 4 of 40



to find other departments to house Plaintiff’s CRADAs but was

unsuccessful.       In April 2017, Plaintiff’s BioGX and InstantLabs

CRADAs were cancelled and his draft Qiagen CRADA was closed.              The

other     three    scientists’    agreements    were    reviewed    but   not

cancelled.3       Plaintiff alleges that the Agency’s new requirement

that a CRADA be tied to a study was instituted by Dr. Graham to

retaliate against him for his prior EEO activity.

     B.      Internal Disclosure of Primer Sequence

     In January 2016, Dr. Graham determined that it was not within

OR’s purview to provide primers to ORA for regulatory testing

because ORA received funding to procure such materials and because

the process OR was using to produce the materials was not subject

to adequate quality control procedures.          Effective April 2016, Dr.

Graham stated that OR would no longer produce the primers for ORA

but would instead provide it with the primer sequence so that it

could produce and pay for the materials itself.

     C.      Review & Cancellation of Plaintiff’s Research Studies

     In September 2016, Plaintiff was notified that fourteen of

his research studies would be cancelled for failure to meet the

assessment criteria.         Plaintiff alleges that his studies were




     3 The race of the other scientists whose TTAs were reviewed
is not stated.


                                       4
          Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 5 of 40



cancelled in retaliation for his prior EEO activity.                                 In total,

100 out of 130 studies evaluated were terminated.4

      D.      Failure to Endorse for Promotion

      In order to receive a non-competitive promotion to the general

schedule (“GS”) 15 level, research scientists within CVM must

undergo peer review.                Under this process, a candidate must submit

a peer review package to his immediate supervisor for review and

concurrence.            If the immediate supervisor does not concur, the

candidate         and     supervisor          attempt       to    discuss      and     resolve

differences in the package. If the differences cannot be resolved,

the   candidate          may    submit        a    self-nomination        package      without

managerial support.

      In February 2016, Plaintiff submitted a peer review package

for promotion to GS-15 to Dr. Allen.                             Dr. Allen reviewed the

package and informed Plaintiff that she would not endorse it.

Plaintiff and Dr. Allen were scheduled to meet to discuss his

package      on   April        7,   2016   but         shortly   after   the   meeting      was

scheduled to begin, Plaintiff cancelled at the advice of his

attorney and the EEO office.                  Plaintiff had instead initiated the

peer review process by self-nomination on March 22, 2016.                               Before

the   self-nomination               package       was    processed,      however,      it   was

forwarded to Dr. Graham for endorsement as Plaintiff’s second-



      4The race of the other scientists whose research studies were
cancelled is not stated.
                                                   5
           Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 6 of 40



level supervisor. On April 26, 2016, Dr. Graham notified Plaintiff

that he also would not endorse his package.                 Plaintiff’s self-

nomination package was then forwarded to the Peer Review Committee

for review.

       At Plaintiff’s request, a colleague served as the in-depth

reviewer of his promotion package.                The colleague interviewed

Plaintiff’s first-level supervisor at the time, Dr. Myers, as part

of her review.         A summary of her findings was presented at the

Peer Review Committee meeting on July 11, 2016.                   The Committee

gave Plaintiff a score of 40 points, which falls within the range

for   a     GS-14-level    position    (36   to   42   points).     The   CVM   HR

Specialist for Plaintiff’s review concurred with the appraisal.

Plaintiff was notified in December 2016 that he was not promoted.

       On March 1, 2016, Plaintiff initiated contact with an EEO

counselor.        On April 28, 2016, Plaintiff filed a formal complaint

of    discrimination      with   the   Agency’s    EEO   office.5     Following

investigation, discovery, and motions practice, an administrative

judge dismissed Plaintiff’s complaint on September 25, 2019.

       On January 31, 2020, Plaintiff filed suit in this court

alleging that he was discriminated against based on his race and




       5
       Plaintiff, at his request, was detailed to Howard University
as an assistant professor from April 2016 through April 2018 under
an interagency personnel agreement.


                                         6
          Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 7 of 40



color,6 retaliated against, and thereby subjected to harassment

and a hostile work environment.             He bases these claims on five

events between October 2015 and December 2016 when the Agency:

(1) reviewed and cancelled his CRADAs in October and November 2015

(claims 2 and 3); (2) disclosed his primer sequence to the ORA in

January 2016 (claim 1); (3) reviewed and cancelled his research

studies in September 2016 (claim 4); and (4) declined to endorse

his package for promotion to GS-15 in December 2016 (claim 5).             On

January 19, 2021, Defendant filed a motion to dismiss, or in the

alternative, for summary judgment.7             (ECF No. 11).       Plaintiff

responded, (ECF No. 13), and Defendant replied, (ECF No. 14).

II.   Hostile Work Environment Claim

      A.      Standard of Review – Motion to Dismiss

      A motion to dismiss under Fed.R.Civ.P. 12(b)(6) tests the

sufficiency of the complaint.         Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).             “[T]he district court must

accept as true all well-pleaded allegations and draw all reasonable

factual inferences in plaintiff’s favor.”             Mays v. Sprinkle, 992


      6Plaintiff checked the box for “color” but limited his claims
to race discrimination in the body of his complaint.

      7Defendant styles its motion as one to dismiss, or in the
alternative, for summary judgment. With respect to Plaintiff’s
hostile work environment claim, it argues only for dismissal
pursuant to Fed.R.Civ.P. 12(b)(6). The court will construe the
motion as a motion to dismiss with respect to Plaintiff’s hostile
work environment claim and as a motion for summary judgment with
respect to Plaintiff’s discrimination and retaliation claims.
                                        7
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 8 of 40



F.3d 295, 299 (4th Cir. 2021).         A plaintiff’s complaint need only

satisfy the standard of Fed.R.Civ.P. 8(a)(2), which requires a

“short and plain statement of the claim showing that the pleader

is entitled to relief[.]”      A Rule 8(a)(2) “showing” still requires

more than “a blanket assertion[] of entitlement to relief,” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 n.3 (2007), or “a

formulaic recitation of the elements of a cause of action[.]”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations

omitted).    “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that defendant is liable for the misconduct alleged.”

Mays, 992 F.3d at 299-300 (quoting Iqbal, 556 U.S. at 663).

     B.     Analysis

     To   state   a    claim   under   Title    VII   for   a   hostile   work

environment, a plaintiff must allege that: “(1) [he] experienced

unwelcome harassment; (2) the harassment was based on [his] gender,

race, or age; (3) the harassment was sufficiently severe or

pervasive to alter the conditions of employment and create an

abusive atmosphere; and (4) there is some basis for imposing

liability on the employer.”      Bass v. E.I. DuPont de Nemours & Co.,

324 F.3d 761, 765 (4th Cir. 2003).             While a plaintiff need not

plead “specific facts establishing a prima facie case” at the

motion to dismiss stage, id. at 764, a complaint must allege

sufficient facts to state the elements of the claim.             Id. at 765.

                                       8
        Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 9 of 40



Moreover, while “district courts must be especially solicitous of

[pro se] civil rights plaintiffs,” Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978), the alleged facts must possess sufficient

“heft”    to    push   claims    “across    the   line   from   conceivable    to

plausible,” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc.,

591 F.3d 250, 256 (4th Cir. 2009).                To determine whether the

harassment was pervasive enough to render the work environment

objectively abusive:

               the court looks to all the surrounding
               circumstances including “(1) the frequency of
               the discriminatory conduct; (2) its severity;
               (3) whether it is physically threatening or
               humiliating or a mere offensive utterance; and
               (4) whether it unreasonably interferes with
               [the] employee’s work performance.”

Talley v. Farrell, 156 F.Supp.2d 534, 541 (D.Md. 2001) (alteration

in original) (quoting Smith v. First Union Nat’l Bank, 202 F.3d

234, 242 (4th Cir. 2000) (citation omitted)).

        In alleging his hostile work environment claim, Plaintiff

relies    on    four   events:   the   cancellation      of   his   CRADAs,   the

cancellation of his research studies, the internal disclosure of

his primer sequence, and the Agency’s failure to promote him.

Plaintiff alleges zero facts connecting any of these events to his

race.     Moreover, he alleges no hostile, abusive, or threatening

language and no physical contact.             Essentially, he alleges only

that he received emails asking for or providing information and

that he received a negative performance review.                     None of the

                                        9
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 10 of 40



conduct alleged is offensive, humiliating, or threatening and

utterly fails to rise to the level of severity or pervasiveness

sufficient    to   render   a   work   environment   objectively   abusive.

“Conduct that is not severe or pervasive enough to create an

objectively hostile or abusive work environment—an environment

that a reasonable person would find hostile or abusive—is beyond

Title VII’s purview.”       Harris v. Forklift Sys., Inc., 510 U.S. 17,

21 (1993).      Accordingly, Plaintiff’s hostile work environment

claim will be dismissed pursuant to Fed.R.Civ.P. 12(b)(6).

III. Title VII Discrimination and Retaliation Claims

     A.      Standard of Review - Motion for Summary Judgment

     A motion for summary judgment will be granted only if there

exists no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law.         See Fed.R.Civ.P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Emmett v.

Johnson, 532 F.3d 291, 297 (4th Cir. 2008).          A material fact is one

that “might affect the outcome of the suit under the governing

law[.]”   Liberty Lobby, 477 U.S. at 248.               A dispute about a

material fact is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.”              Id.   In

undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. Co. v.

                                       10
       Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 11 of 40



Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States

v. Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but “a party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences,” Chung Shin v. Shalala,

166 F.Supp.2d 373, 375 (D.Md. 2001).

       To prevail on a motion for summary judgment, the moving party

generally bears the burden of showing that there is no genuine

dispute as to any material fact.          No genuine dispute of material

fact exists, however, if the nonmoving party fails to make a

sufficient showing on an essential element of his case as to which

he would have the burden of proof.          Celotex, 477 U.S. at 322–23.

Therefore, on those issues on which the nonmoving party has the

burden of proof, it is his responsibility to confront the summary

judgment motion with an “affidavit or other evidentiary showing”

demonstrating that there is a genuine issue for trial.            See Ross

v. Early, 899 F.Supp.2d 415, 420 (D.Md. 2012), aff’d, 746 F.3d 546

(4th   Cir.    2014).   Hearsay    or   conclusory   statements    with   no

evidentiary basis cannot support or defeat a motion for summary

judgment.      See Greensboro Pro. Fire Fighters Ass’n, Local 3157 v.

City of Greensboro, 64 F.3d 962, 967 (4th Cir. 1995).

       B.     Burden-Shifting Framework

       At the summary judgment stage, a plaintiff may establish a

Title VII claim “either ‘through direct and indirect evidence of

                                     11
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 12 of 40



retaliatory [or discriminatory] animus,’ or through a burden-

shifting ‘pretext’ framework.”      Netter v. Barnes, 908 F.3d 932,

938 (4th Cir. 2018) (quoting Foster v. Univ. of Md. E. Shore, 787

F.3d 243, 249 (4th Cir. 2015)).          “Direct evidence encompasses

conduct or statements that both (1) reflect directly the alleged

discriminatory [or retaliatory] attitude, and (2) bear directly on

the contested employment decision.”        Laing v. FedEx Corp., 703

F.3d 713, 717 (4th Cir. 2013) (internal quotation marks and citation

omitted).    Thus, “[e]ven if there is a statement that reflects a

discriminatory [or retaliatory] attitude, it must have a nexus

with the adverse employment action.”      Warch v. Ohio Cas. Ins. Co.,

435 F.3d 510, 520 (4th Cir. 2006) (citing Brinkley v. Harbour

Recreation Club, 180 F.3d 598, 608 (4th Cir. 1999)).         “To survive

summary judgment on the basis of direct and indirect evidence, [a

plaintiff]   must   produce   evidence    that   clearly    indicates   a

discriminatory attitude at the workplace and must illustrate a

nexus between that negative attitude and the employment action.”

Brinkley, 180 F.3d at 608 (citations omitted).

     Where a Title VII plaintiff cannot proceed under a direct

evidence theory, he must rely on the second avenue of proof: the

pretext framework.      In such cases, the plaintiff must first

establish a prima facie case of discrimination or retaliation.

See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973);

Waag v. Sotera Def. Sols., Inc., 857 F.3d 179, 191 (4th Cir. 2017).

                                   12
        Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 13 of 40



If the plaintiff establishes a prima facie case, “a presumption of

illegal discrimination arises, and the burden of production shifts

to   the     employer”    to   produce   evidence   of    a   legitimate,   non-

discriminatory or retaliatory reason for its adverse employment

action.      Hoyle v. Freightliner, LLC, 650 F.3d 321, 336 (4th Cir.

2011)      (internal     citation   omitted);    see     Reeves   v.   Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142 (2000). “If the defendant

carries this burden of production,” the plaintiff must then prove,

by a preponderance of the evidence, “that the proffered reason was

not the true reason,” and that the plaintiff “has been the victim

of intentional discrimination.”               Tex. Dep’t of Cmty. Affs. v.

Burdine, 450 U.S. 248, 255–56 (1981); see Reeves, 530 U.S. at 143.

        C.    Analysis: Elements of Claims

        Title VII prohibits discrimination “against any individual

with respect to his compensation, terms, conditions, or privileges

of employment, because of such individual’s race, color, religion,

sex, or national origin[.]”         42 U.S.C. § 2000e-2(a)(1).         Plaintiff

appears to plead at least two forms of Title VII discrimination:

(1) disparate treatment, and (2) failure to promote.

        To establish a prima facie case of disparate treatment, the

plaintiff must show “(1) membership in a protected class; (2)

satisfactory job performance; (3) adverse employment action; and

(4) different treatment from similarly situated employees outside

the protected class.”          Coleman v. Md. Ct. of Appeals, 626 F.3d

                                         13
       Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 14 of 40



187, 190 (4th Cir. 2010) (citation omitted), aff’d sub nom. Coleman

v. Ct. of Appeals of Md., 566 U.S. 30 (2012).                  To establish a prima

facie case for failure-to-promote, a plaintiff must show that

“(1) [he] is a member of a protected group, (2) there was a

specific position for which [he] applied, (3) [he] was qualified

for   that   promotion,       and    (4)    [his      employer]    rejected     [the]

application under circumstances that give rise to an inference of

discrimination.”       Williams v. Giant Food Inc., 370 F.3d 423, 430

(4th Cir. 2004) (citations omitted) (Section 1981 claim).

       “An adverse employment action is a discriminatory act which

adversely    affects    the    terms,      conditions,     or     benefits    of   the

plaintiff’s employment.”            James v. Booz–Allen & Hamilton, Inc.,

368 F.3d 371, 375 (4th Cir. 2004) (internal citation and quotations

omitted).     Thus, to be cognizable under Title VII, the adverse

employment action must cause a “tangible” job consequence, such as

discharge, demotion, decrease in pay or benefits, loss of job title

or    supervisory   responsibility,             or   reduced    opportunities      for

promotion.     Boone v. Goldin, 178 F.3d 253, 256 (4th Cir. 1999);

see Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998);

Vedula v. Azar, No. 18-cv-0386-TDC, 2020 WL 5500279, at *7 (D.Md.

Sept. 11, 2020) (“[T]angible employment action in most cases

inflicts direct economic harm.”)

       Title VII also prohibits retaliating against an employee

“because he has opposed any practice made an unlawful employment

                                           14
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 15 of 40



practice by this subchapter, or because he has made a charge,

testified,    assisted,    or    participated         in   any   manner     in   an

investigation, proceeding, or hearing under this subchapter.”                    42

U.S.C.   §   2000e-3(a).        To    establish   a    prima     facie    case    of

retaliation under Title VII, a plaintiff must show that: “(1) he

engaged in a protected activity, (2) [his employer] acted adversely

against him, and (3) the protected activity was causally connected

to the adverse action.”         Holland v. Wash. Homes, Inc., 487 F.3d

208, 218 (4th Cir. 2007).

     “The antiretaliation provision [of Title VII] protects an

individual not from all retaliation, but from retaliation that

produces an injury or harm.”          Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 67 (2006).          Unlike for discrimination claims,

a plaintiff need not establish an “ultimate employment decision”

to make a prima facie case of retaliation.                 Darveau v. Detecon,

Inc., 515 F.3d 334, 341-42 (4th Cir. 2008).                Rather, he must show

a   materially   adverse    employment       action,        meaning      that    the

“employer’s actions must be harmful to the point that they could

well dissuade a reasonable worker from making or supporting a

charge of discrimination.”           Burlington N., 548 U.S. at 57, 68-69

(describing this determination as an objective standard from the

viewpoint of a reasonable employee).

     Causation may be proved through two routes: (1) “the existence

of facts that suggest that the adverse action occurred because of

                                        15
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 16 of 40



the   protected     activity,”   and/or    (2)     “sufficient    temporal

proximity” between the protected activity and the adverse action.

Roberts v. Glenn Indus. Grp., Inc., 998 F.3d 111, 123 (4th Cir.

2021) (citations and quotations omitted). Where a plaintiff relies

solely on “mere temporal proximity to establish a causal connection

between” her protected activity and the adverse action then “the

temporal proximity must be very close.”          Lettieri v. Equant Inc.,

478 F.3d 640, 650 (4th Cir. 2007).            However, “where temporal

proximity between protected activity and allegedly retaliatory

conduct is missing,” a plaintiff may pursue the first route and

point to “evidence of recurring retaliatory animus during the

intervening period.”     Id. (citation and quotation omitted).          This

alone “can be sufficient to satisfy the element of causation.”

Id.   On a motion for summary judgment, “very little evidence of a

causal connection is required to establish a prima facie case of

retaliation.”     Roberts, 998 F.3d at 127 (quoting Burgess v. Bowen,

466 F.App’x 272, 283 (4th Cir. 2012)). Ultimately, once an employer

has offered a legitimate, non-retaliatory reason, a plaintiff must

show “that retaliation was a but-for cause of a challenged adverse

employment action.”     Foster, 787 F.3d at 252.

      It is undisputed that Plaintiff engaged in protected activity

prior to September 2015 when he filed two complaints with the EEO.

It is undisputed that Plaintiff is a member of a protected class

based on his race and that he filed an EEOC complaint, a protected

                                    16
       Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 17 of 40



activity.          Defendant,       however,        challenges         other       aspects    of

Plaintiff’s ability to support his claims.                        This opinion analyzes

Plaintiff’s ability to present a                         prima facie        case and rebut

Defendant’s legitimate, non-discriminatory reason for each claim.

       D.       Review & Cancellation of CRADAs (Claims 2 and 3)8

       In       claims   2    and    3    Plaintiff            asserts      that     Defendant

discriminated        against        him   and       retaliated         by    reviewing       and

cancelling his CRADAs.

       1.       Discrimination Prima Facie Case

       As to discrimination, Defendant argues that Plaintiff fails

to demonstrate a prima facie case because the cancellation of

Plaintiff’s        CRADAs     is    not   an    actionable            “adverse      employment

action” under Title VII. Defendant contends that the cancellations

“had       no   impact   on    the    terms         or    conditions        of     Plaintiff’s

employment.”         (ECF No. 11-1, at 27).                    Nor does it constitute a

“‘significant’ change in his duties, responsibilities, or working

conditions”        because    the     decision           did    not   impact       Plaintiff’s

salary, he was not penalized for having the studies cancelled, and



       8
       Claims 2 and 3 will be treated as a single claim as they
pertain to the same central allegation that Plaintiff’s CRADAs
were reviewed and cancelled based on unlawful discrimination or
retaliation. While Defendant also makes the argument that claims
2 and 3 should be dismissed as untimely, “the face of the complaint
[does not] clearly reveal[]” that the adverse action complained of
occurred in October and November 2015, rather than in April 2017,
and the claim will thus be addressed on its merits rather than on
timeliness grounds. See Brooks v. City of Winston-Salem, 85 F.3d
178, 181 (4th Cir. 1996).
                                               17
        Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 18 of 40



he could submit a new research proposal for consideration at any

point.       (Id.).      Plaintiff insists that the cancellation of his

CRADAs did impact the terms and conditions of his employment and

was one of the reasons he was not ultimately promoted.

       In discussing whether the cancellations constitute an adverse

action, the parties deal in depth with only one case, Mungin v.

Katten Muchin & Zavis, 116 F.3d 1549, 1557 (D.C. Cir. 1997), which

is neither binding precedent nor factually on point because it

dealt with an employer taking projects away from the plaintiff

employee and assigning them to other employees.                    Here, the Agency

simply cancelled Plaintiff’s projects without ever reassigning

them.     Relevant caselaw from this district provides that typical

adverse employment actions include “discharge, demotion, decrease

in     pay    or    benefits,      loss   of     job     title       or   supervisory

responsibility, or reduced opportunities for promotion[.]”                      Boone,

178 F.3d at 255.               Because Plaintiff’s peer review evaluation

expressly states that “projects have been cancelled because of

lack    of    priority     for    OR   and/or    CVM,”    it     appears      that   the

cancellations were at least a factor in the decision not to promote

Plaintiff.         (ECF No. 11-3, at 158).         The cancellations are thus

sufficient to constitute an adverse action in this instance.                         The

parties      do    not   dispute    whether     Plaintiff      has    satisfied      the

remaining two elements necessary to show a prima facie case of

discrimination,          and    instead   jump    to     arguing      about    whether

                                          18
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 19 of 40



Plaintiff has rebutted Defendant’s legitimate, non-discriminatory

reason for cancelling his CRADAs.

     2.    Retaliation Prima Facie Case

     Plaintiff’s prima facie case for retaliation, however, is

lacking.   This claim rests on two emails he received.         On October

20, 2015, Dr. Graham emailed Plaintiff requesting the study numbers

connected to his CRADAs.    On November 10, 2015, Dr. Graham emailed

all scientists in the OR, including Plaintiff, informing them that

all existing TTAs (CRADAs and RCAs) would be reviewed based on

four criteria and cancelled if they failed to meet such criteria.9

Plaintiff does not provide the date on which “Dr. Graham determined

that the BioGx, InstantLabs, and Qiagen CRADAs were not in CVM’s

‘swimlane,’” but notes that it was not until April 2017 that his

CRADAs were actually cancelled.         (ECF No. 1-1, at 9).     Assuming

that cancellation of Plaintiff’s CRADAs constitutes an adverse

action under the lower standard applicable in retaliation claims,

such adverse action did not occur until April 2017.

     As evidence of causation, Plaintiff states that Dr. Graham

did not require that CRADAs be tied to a study until after he

learned of Plaintiff’s EEO settlement.           This is unpersuasive

evidence of causation because Plaintiff alleges that “Dr. Graham



     9 The criteria were as follows: “TTAs that are active,
nonproductive, fall into the territory of another center/office,
or are no longer needed by our CVM customers will be cancelled.”
(ECF No. 1-1, at 9).
                                   19
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 20 of 40



was informed of the existence of Plaintiff’s prior EEO complaint

around the time that he entered into the [OR Director] position in

November 2013.”     (ECF No. 1-1, at 3).     Plaintiff’s EEO complaint

is likely his protected activity, not his settlement, and Dr.

Graham purportedly learned of it at the same time he became

Director of the office, i.e., the same time he gained the authority

to, and did, implement many new policies. His emails to Plaintiffs

were two years later and his cancellation of the CRADAs was even

later still.     Even if the settlement was protected activity, the

CRADAs were cancelled in April 2017, approximately eighteen months

after the Plaintiff’s EEO settlement was reached.           The temporal

proximity of the events is too attenuated to create an inference

of causation and save Plaintiff’s prima facie case.

     “[A] causal connection for purposes of demonstrating a prima

facie case exists where the employer takes adverse employment

action against an employee shortly after learning of the protected

activity.”     Price v. Thompson, 380 F.3d 209, 213 (4th Cir. 2004),

abrogated on other grounds by Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 360 (2013)).         Ordinarily, a one-year gap

between the events cannot support a finding of causation absent

other evidence.     See Clark Cnty. Sch. Dist. v. Breeden, 532 U.S.

268, 273-74 (2001) (approving two cases that found three-month and

four-month periods too far removed to be characterized as “very

close”); King v. Rumsfeld, 328 F.3d 145, 151 n.5 (4th Cir. 2003)

                                   20
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 21 of 40



(finding that two months and two weeks separating the time between

the protected activity and the adverse action was “sufficiently

long so as to weaken significantly the inference of causation

between the two events”).      Without temporal proximity, there must

be some other evidence of retaliatory animus between the protected

activity and the allegedly retaliatory conduct.             Lettieri, 478

F.3d at 650.     Here, Plaintiff offers none and fails to make out a

prima facie case of retaliation.

      3.     Legitimate Non-Discriminatory Reason and Pretext

      Even if Plaintiff had successfully demonstrated a prima facie

case sufficient to advance him to the next stage of the McDonnell

Douglas test for both discrimination and retaliation, Defendant

has   proffered    a   legitimate,     non-discriminatory     reason    for

cancelling     Plaintiff’s   CRADAs.      Defendant    asserts   that    it

cancelled the CRADAs as part of the office-wide triage process to

advance the OR’s strategic mission.          Dr. Graham testified that

this review was prompted by a desire to free up office resources

including full-time employees, materials, and funds.          (See ECF No.

11-7, at 24).     As Director, Dr. Graham was concerned that OR “had

several RCAs/CRADAs that may potentially be creeping into [ORA’s]

territory.”     (ECF No. 11-3, at 64-65).     He felt that:

             [m]anagement has the right to perform a triage
             of its research portfolio and to assign or
             reassign work to employees.        OR is not
             academia; [scientists] can’t work on whatever
             project they feel like working on for as long

                                     21
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 22 of 40



             as they wish to work on them.      We conduct
             mostly applied research to support regulatory
             decision making, and the work must remain
             strategically important, productive, customer
             supported, and be conducted in a timely manner
             to receive continued support from management.

(Id., at 17).        The triage applied to all OR scientists, was

conducted at the same time, and utilized the same criteria: any

agreements    that   were      “inactive,     nonproductive,        fall    into   the

category of another center/office[,] or are no longer needed by

our CVM customers” would be cancelled.                (ECF No. 1-1, at 9).

     Defendant states, and the record shows, that Plaintiff’s

CRADAs    (with   BioGX,       InstantLabs,     and    Qiagen)   were       cancelled

because they did not meet these criteria.                     Specifically, the

InstantLabs CRADA was cancelled because the topic focused on

catfish    and    was     no    longer    relevant       to   the     FDA     because

responsibility for regulating catfish had been transferred to the

Department of Agriculture.           (ECF No. 13-3, at 274).                The BioGX

CRADA was cancelled because it was completed and determined that,

even if it were transferred, there was nothing more that ORA could

do under it since a commercial assay had been developed and

validated.     (ECF No. 11-3, at 69).

     Plaintiff’s        attempts    to   show    that    Defendant’s        proffered

reason is false are unavailing.                 (See ECF No. 13, at 23-25).

Plaintiff responds that discrimination is “evident when comparing

the treatment of . . . Dr. Alberto Chiesa [who] was the only


                                         22
       Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 23 of 40



similarly situated employee who had technology transfer agreements

in place at the time, other than Plaintiff.”               (Id., at 24).    This

is not so. The record shows that Dr. Chiesa also had his agreements

reviewed.    The same clear and objective criteria were applied for

evaluating all agreements.        Although Dr. Chiesa’s agreement was

not   ultimately    cancelled   like    Plaintiff’s     was,    Plaintiff    has

neither stated nor shown that Dr. Chiesa was outside his protected

class, based either on race or protected activity.              Thus, contrary

to    Plaintiff’s   contention,   no    inference     of    discrimination    or

retaliation can be drawn from this comparator.

       Plaintiff also points to several stray remarks in various

employees’    depositions    which   he     claims   show    that   Defendant’s

proffered reason lacks credibility.           (ECF No. 13, at 24-25).        For

example, Plaintiff argues that Dr. Graham lied because he said the

primary driver of the cancellations was the Scientific Advisory

Group (“SAG”), but individual members of the SAG testified that

they had little recollection of making the decision to cancel

CRADAs.    A more careful review of the record shows that Dr. Graham

actually stated that multiple members of multiple departments

weighed in on the decision to triage and cancel CRADAs, including

but not limited to the SAG.       Dr. Graham also does not deny that he

was the ultimate decision maker as Director and therefore, the

remarks Plaintiff emphasizes fail to generate an inference of

discrimination.     The record also shows that Dr. Graham attempted

                                       23
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 24 of 40



to find other departments to take over Plaintiff’s CRADAs before

canceling them although none were ultimately willing to take-in

the agreements.      (See ECF No. 11-3, at 66, 77-84, 95-98).             Such

evidence further undercuts any theory that Dr. Graham was motivated

by discriminatory intent.10

      Because Plaintiff has failed to produce evidence capable of

rebutting Defendant’s legitimate, non-discriminatory reason for

cancelling his CRADAs, Defendant is entitled to judgment on any

discrimination or retaliation claim arising out of this event.

      E.     Review & Cancellation of Studies (Claim 4)

      In claim 4, Plaintiff contends that Defendant unlawfully

discriminated against him based on his race and retaliated against

him   when   it   reviewed   and   cancelled     his   research   studies     in

September 2016.

      1.     Discrimination Prima Facie Case

      The same questions as above around whether this may be

considered an adverse employment action apply here.             Even assuming

that cancelling Plaintiff’s studies is an adverse action, however,

Plaintiff    still   fails   to    demonstrate    a    prima   facie   case   of



      10
       Plaintiff also argues that the cancellation of his CRADAs
violated the 2015 settlement agreement which he asserts “required
CVM to continue to assist [his] efforts in securing CRADAs and
submitting technology for licensing considerations for the PCR
assays for BioGX, InstantLabs, and Qiagen.” (ECF No. 13, at 23
n.3).   The terms of the settlement agreement have not been
provided. Any relief for breach of the settlement agreement should
be sought elsewhere.
                                      24
       Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 25 of 40



discrimination because he fails to show that he was treated

differently than anyone else.         To the contrary, the record shows

that all researchers had their studies evaluated during the triage.

Furthermore, many other researchers had their studies cancelled,

and multiple other researchers had all of their research studies

cancelled.        Plaintiff contends that he was treated differently

than researchers who had all their studies cancelled because many

of them received promotions.          Plaintiff, however, fails to plead

or prove that these individuals were outside his protected class.

This is fatal to his prima facie discrimination case.

       2.    Retaliation Prima Facie Case

       As with the discrimination claim, Defendant argues Plaintiff

fails to make out a prima facie case of retaliation because the

cancellation of studies is not an adverse employment action and

Plaintiff fails to show causation between his protected activity

and the cancellation of his studies.         Plaintiff has established a

sufficiently       adverse   action   to   meet   the    lower     retaliation

standard.    As noted before, a plaintiff claiming retaliation need

not demonstrate that his employer took an “adverse employment

action,” as required for discrimination claims.               He must instead

establish only that the employer’s actions were materially adverse

because they might “well dissuade a reasonable worker from making

or supporting a charge of discrimination.”              Burlington N., 548

U.S.   at   57.      Certainly,   cancellation    of    all   of   a   research

                                      25
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 26 of 40



scientist’s years-long studies might dissuade an employee from

making complaints and can constitute a materially adverse action

for retaliation.

     Plaintiff’s claim still fails, however, because he does not

provide sufficient evidence of a causal link between his protected

activities in September 2015 (at the very latest) and the Agency’s

decision to terminate his studies in September 2016.             Plaintiff

baldly concludes, without support, that the decision to cancel his

studies was “infested with discriminatory and anti-retaliatory

motives.”     (ECF No. 13, at 19).         To the contrary, the record

demonstrates that all scientists within the OR had their studies

reviewed as part of the triage and 100 out of the 130 evaluated

were slated for termination.     Without anything more, the temporal

proximity between the events is insufficient to establish a causal

connection.    See Westmoreland v. Prince George’s Cnty., No. 09–

cv–2453-AW,   2010   WL   3369169,    at   *10   (D.Md.   Aug.   23,   2012)

(“Although there is no bright-line rule on the issue of temporal

proximity, the Fourth Circuit has held that a lapse of over three

months between the protected activity and the alleged retaliation

is too long to give rise to an inference of causality.”).              Thus,

Plaintiff fails to make out a prima facie case of retaliation in

Claim 4.




                                     26
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 27 of 40



      3.     Legitimate Non-Discriminatory Reason and Pretext

      Dr. Graham testified that “[t]here were a significant number

of open studies that could not possibly all be executed in a timely

manner.    It was my objective, as the new Office Director, to focus

our   research    portfolio      on   productive      studies   that     addressed

current customer needs[.]”            (ECF No. 11-3, at 33) (emphasis in

original). The burden shifts back to Plaintiff to provide evidence

that this reason is false, and that discrimination or retaliation

was the real reason for cancelling his studies.

      Plaintiff    contends      that      the    Agency’s   stated    reason     for

cancelling his research studies is pretext because he “was one of

very few employees who had all of his research studies cancelled.”

(ECF No. 13, at 21).          Defendant states that Plaintiff was one of

nine individuals who had all of their research studies terminated

and that 100 out of 130 evaluated studies were terminated.                      (ECF

No. 11-3, at 33-34).          Plaintiff responds that this data is not

meaningful because four of the eight other scientists who had all

of their research studies cancelled were moved into management

positions.       (ECF   No.    13,    at   22).      Plaintiff’s      reference    to

comparators is futile as to his discrimination claim because he

neither pleads nor proves that they were outside his protected

class.     As to retaliation, Plaintiff states that another two

scientists also engaged in prior protected EEO activity and had

all of their studies cancelled because they were also being

                                           27
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 28 of 40



retaliated against.     (Id.).    Even if three of the nine scientists

who had all studies cancelled had engaged in protected activity,

the other six who had not engaged in protected activity still had

all their studies cancelled.

      He also states that the department-wide triage process is

pretext   for   discrimination    because     his   research   studies    were

“targeted” for cancellation before the triage process even began.

(ECF No. 13, at 21).     The email Plaintiff identifies came to him

from an employee named Shannon Jordre on April 27, 2015 stating,

“As   I   understand   it,   David   Heller    (who   I   don’t   know)    has

recommended that these studies be terminated based on age, lack of

activity, and other criteria – and we have been asked to concur.”

(ECF No. 13-3, at 334).        Aside from the fact that this email is

hearsay, it refutes any inference of pretext and instead shows

that Plaintiff’s studies were evaluated for the reason the Agency

stated – to dispense with older projects no longer relevant to

current client needs.        And, as with the CRADA cancellation, the

fact that Dr. Graham made the final decision to cancel the research

studies does not contradict his testimony or show pretext because

he never stated that SAG drove the decision.          He acknowledged that

he made the decision and merely stated that other colleagues were

also involved in the process.

      Because Plaintiff has not shown that the Agency’s reasons

were false, or that they were pretext, any discrimination or

                                     28
       Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 29 of 40



retaliation claims arising from his research studies fail and

Defendant is entitled to judgment.

       F.    Internal Disclosure of Primer Sequence (Claim 1)

       In claim 1, Plaintiff argues that Defendant discriminated and

retaliated    against     him    by    disclosing     to   the   ORA     his   primer

sequence, thereby eliminating any possible opportunity he may have

had to generate income by licensing the sequence.

       1.    Discrimination Prima Facie Case

       Defendant argues that it is entitled to summary judgment on

this claim because its disclosure of the primer sequence does not

constitute an adverse employment action under Title VII for two

reasons.     First, it contends that Plaintiff has not demonstrated

that   the   disclosure     of    the     primer     sequence    to     an   internal

department     impacted    his        ability   to    profit     from    commercial

licensing of the primer.               Even if he had demonstrated this,

Defendant argues that:

       [the] mere speculation that he may suffer some financial
       loss due to a possible lost opportunity is insufficient
       as a matter of law to state a claim. As liability will
       not normally attach to “interlocutory or mediate
       decisions having no immediate effect upon employment
       conditions.” Page v. Bolger, 645 F.2d 227, 233 (4th Cir.
       1981) (en banc), cert. denied, 454 U.S. 892 (1981).

(ECF No. 11-1, at 27).

       Plaintiff contends:

            The   companies    in   the   CRADA    could   have
       commercialized the primers and they would have been
       required to pay for the rights to use the primers. . . .

                                          29
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 30 of 40



     By having the sequences, the ORA labs no longer had the
     need to order the primers from another source.       In
     addition, there was no reason that any company would
     enter   into   a   licensing   agreement    to  develop
     commercialized kits knowing the biggest customer had
     free access to the primers. By removing the incentive
     to commercialize the IP, i.e., the primers, the
     companies will not develop commercial kits.

(ECF No. 13, at 18).

     In rebuttal, Defendant points to a statement in an email from

Dr. Graham summarizing statements by Alice Welch, the Director of

the Technology Transfer Program, that giving the primer sequences

to ORA for internal government use would not put Plaintiff’s IP at

stake.   (ECF No. 1-1, at 10) (“Sequences are government property

and are to be given to ORA.    If IP is involved, NDAs should be set

up with any contractor who produces reagents for ORA, per Alice

Welsh.   Thus, neither IP nor potential licensing agreements will

be affected.”).

     The parties rely solely on their own conflicting statements

and there is a genuine dispute of material fact as to whether the

internal disclosure impacted Plaintiff’s ability to license the

sequence.   It is possible that Plaintiff’s decrease in pay could

constitute an adverse employment action.

     The last question remaining, then, in determining whether

Plaintiff has made a prima facie case of discrimination, is whether

he has shown that similarly situated individuals outside of his

protected class were treated differently than he was or whether


                                   30
       Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 31 of 40



there is some other circumstance showing discrimination.             He has

not.    Plaintiff’s claim thus fails at the first stage of the

McDonnell Douglas test.

       2.   Retaliation Prima Facie Case

       While there is a genuine dispute of material fact as to

whether the disclosure eliminated the opportunity for Plaintiff to

generate income by licensing the primers, the disclosure itself

could constitute an adverse action under the retaliation standard

even if it did not, in fact, foreclose Plaintiff’s ability to

profit off the royalties.

       Nonetheless, Plaintiff’s prima facie case still fails on the

causation prong.      Dr. Yancy neither pleads nor proves any facts

that would allow one to infer that his protected activity was the

cause of the disclosure.       To show causation, Plaintiff relies on

the fact that for the previous seven years, Dr. Graham and the CVM

agreed to provide the ORA with the physical primers rather than

disclose the primer sequence.        The fact that the Agency changed

course, alone, is not enough to establish causation, particularly

in light of the fact that Dr. Graham had recently become Director

and implemented several reforms.       In fact, Dr. Graham specifically

testified to the fact that he viewed things differently than his

predecessor.    (See ECF No. 11-7, at 39) (“[T]he primary driver was

it is not in [OR’s] field to be providing reagents to ORA.               That

might have been my predecessor’s point of view.             That’s not my

                                     31
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 32 of 40



point of view.     I saw risks there and that’s what I’m paid to do

is look for risks and mitigate them.”).

     Without any specific facts suggesting causation, Plaintiff

must rely on temporal proximity alone to show causation.               Here,

however,   the   events   are   too    attenuated    to   show   causation.

Plaintiff engaged in protected activity in September 2015 at the

latest.    The decision to disclose the primer sequence was made

five months later in January 2016.          See Westmoreland, 2010 WL

3369169, at *10.

     3.    Legitimate Non-Discriminatory Reason and Pretext

     Assuming arguendo, that Plaintiff had demonstrated a prima

facie case, his claims would still fail.            Defendant has clearly

articulated a legitimate, non-discriminatory reason for disclosing

the primer sequence. Dr. Graham testified that he decided to

disclose the primer sequence internally to the ORA for two reasons.

First, because the CVM provides the ORA with funding for buying

their own materials, Dr. Graham believed that the OR was acting

outside its bounds and wasting its own resources to produce the

physical primers for the ORA.     (See ECF No. 11-7, at 29, 33) (“It’s

not in our swim lane to be providing reagents for regulatory

testing to ORA. . . . CVM gives them money to do that.           They should

be buying their own stuff. . . . [W]e are not in the business of

providing reagents to ORA, especially when [CVM] give[s] ORA

several million dollars every year to do work for CVM.”).               The

                                      32
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 33 of 40



second proffered reason for disclosing the sequence was because OR

could not guarantee the quality of the primers because their

production      process,     which      required       aliquoting11     and     diluting

chemical    substances,         was    not   being     overseen    by     any    quality

assurance process.         To ensure quality, Dr. Graham testified, the

ORA needed to be producing the primers itself and under precise

quality control procedures.             (Id., at 30, 37-39).

      In   response     to      Defendant’s        proffered    reasons,      Plaintiff

asserts that the project fell within the scope of OR’s strategic

mission and that the primers were being produced under quality

control. He offers no evidence to prove either of these assertions

other than his own speculation.                   Plaintiff further contends that

these reasons constituted a change in the Agency’s thinking but

that alone is not evidence that such reasoning was false.

      Plaintiff also argues that Dr. Graham gave false testimony

when he stated Dr. Myers did not provide him information on whether

the   primers    were   produced        under       quality    control.       Plaintiff

contends that Dr. Myers did provide Dr. Graham with information on

quality control compliance.             This argument overlooks Dr. Graham’s

testimony, which was that, regardless of whether the primers were

manufactured in a compliant manner, once they got to Dr. Yancy’s

lab, further manipulation was done.                  Such manipulation needed to


      11Aliquoting         is    the    process       of   separating     a     chemical
substance.
                                             33
       Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 34 of 40



be, but was not, done under quality control procedures.                  Thus,

whether Dr. Myers provided Dr. Graham information is of no import

and does not undercut Dr. Graham’s reasoning.

       Because Plaintiff has provided no evidence of racial animus

in the Agency’s decision, there is no circumstantial evidence that

would support a finding of pretext.         Plaintiff lacks any evidence

tending to show that Defendant’s stated reasons are false and falls

even further short of showing that unlawful retaliation was the

real   reason.      Accordingly,   any    claims   for    discrimination    or

retaliation related to the Agency’s internal disclosure of the

primer sequence fail and Defendant is entitled to judgment.

       G.   Failure to Endorse for Promotion (Claim 5)

       In   claim   5,   Plaintiff       alleges   that     Defendant    both

discriminated and retaliated against him by interfering with his

application for promotion to GS-15.         Specifically, he states that

his supervisors—Drs. Allen and Graham—declined to support his

promotion (on March 1, 2016 and April 21, 2016, respectively) and

that although he was still able to self-nominate for the promotion,

their lack of support was critical to the denial of his promotion

in December 2016.

       1.   Discrimination Prima Facie Case

       Plaintiff fails to show a prima facie case for failure-to-

promote because he does not provide any evidence establishing that

he was qualified for the promotion or that the Agency rejected his

                                     34
        Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 35 of 40



application under circumstances that give rise to an inference of

discrimination.

        The   record    makes    clear    that   the        Peer   Review    Committee

evaluated       Plaintiff’s     application      and    appraised      his    research

accomplishments at a total of 40 points.                     This score fell below

the minimum 43 points necessary to qualify for promotion to the

GS-15 level.       The Committee supported its decision with pages of

written findings.         (ECF No. 11-3, at 152-159; see id., at 158)

(“The    Committee      was     also   concerned       by    the   lack     of    recent

accomplishments by Dr. Yancy. Much of the supporting documentation

provided to the Committee related to research conducted prior to

Dr. Yancy’s promotion in 2011. . . . Dr. Yancy needs to focus his

efforts on aligning his research program with the needs and

objectives of CVM. . . . It is critical that Dr. Yancy communicate

and    develop    his   plans    with    appropriate         management      to   ensure

alignment with CVM research needs.”). The Agency’s Human Resources

Position      Classification       Specialist      also       concurred      with    the

Committee’s appraisal.          (ECF No. 11-3, at 159).

        Even if Plaintiff had established that he was qualified for

the promotion, he points to zero circumstances giving rise to an

inference of discrimination.            See Williams v. Giant Food Inc., 370

F.3d     423,    430    (4th    Cir.    2004).         Plaintiff     contends       that

discrimination can be inferred because the Agency did not follow

the standard operating procedure for conducting his peer review

                                          35
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 36 of 40



process, because his supervisors were not interviewed.               This is

somewhat contradicted by the record which shows that Plaintiff’s

first-level supervisor at the time his promotion package was

reviewed, Dr. Myers, was interviewed.12            In addition, Dr. Allen,

who had most recently served as Plaintiff’s first-line supervisor,

informed   him   of   her   decision    not   to   support   his   promotion.

Plaintiff was scheduled to meet with Dr. Allen to discuss her

decision on April 7, 2016 but decided to self-nominate instead and

cancelled the meeting. Thus, to the extent that standard operating

procedures were not followed, it was due at least in part to

Plaintiff’s actions.

     Plaintiff also takes issue with the duration of the look-back

period evaluated.     Confusingly, he simultaneously argues that the

Committee reviewed a period that was too “limited” because it

focused only on Plaintiff’s accomplishments in the two preceding

years (2015 and 2016) and that the review was too broad.                 (ECF

No. 13, at 28) (“One of the primary issues was that much of the

material in the package was dated prior to Plaintiff receiving his

GS-14 promotion. There was very little in the package regarding




     12 The summary of the report presented to the Peer Review
Committee indicated that Dr. Myers was interviewed as “acting
supervisor.” (ECF No. 11-3, at 136). Dr. Myers indicated in his
deposition that he was interviewed only as a colleague. (ECF No.
13-3, at 67-71).
                                       36
        Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 37 of 40



recent activity in the last few years . . . . There was very little

evidence of any current research activity.”).

        It is unclear what Plaintiff’s actual contention is here, but

he     states    that    such    “improprieties       exemplify     the   disparate

treatment to which [he] was subjected as compared to similarly

situated employees who also went through the peer review process

for GS-15 promotion,” which he asserts includes Drs. Alberto

Chiesa, Pak-Sin Chu, Beilei Ge, and Hiranthi Jayasuriya.                         (ECF

No. 13, at 29).         “[T]o draw an apt comparison, the plaintiff must

demonstrate that all relevant aspects of his employment situation

were ‘nearly identical’ to those of the other employees.”                       Dudley

v. Wash. Metro. Area Transit Auth., 924 F.Supp.2d 141, 161 (D.D.C.

2013) (citing Royall v. Nat’l Ass’n of Letter Carriers, 548 F.3d

137, 145 (D.C. Cir. 2008)).               Again, Plaintiff fails to plead or

prove that any of these individuals are similarly situated or

outside his protected class and this is fatal to any discrimination

claim for failure-to-promote.

        2.      Retaliation Prima Facie Case

        Withholding managerial support for a subordinate’s promotion

could        dissuade   a    reasonable     employee        from   complaining     of

discrimination and constitutes an adverse action for retaliation

purposes.        Plaintiff, however, fails to make out a prima facie

case    of     retaliation      because    he   has   not    asserted     any   facts

demonstrating a causal link between his EEO activity and his

                                           37
     Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 38 of 40



failure to be promoted (or the withholding of managerial support).

He merely asserts a litany of disagreements with his peer reviewers

concerning    the   extent    of    his    accomplishments        as   a   research

scientist.    (See ECF No. 13, at 27-31).             He also cannot rely on a

theory of temporal proximity to prove causation because the adverse

action occurred, at the very minimum, more than six months after

he engaged in protected activity.              Standing alone, six months is

not “very close.”     See Penley v. McDowell Cnty. Bd. of Educ., 876

F.3d 646, 656 (4th Cir. 2017) (“Where a plaintiff rests his case

on temporal proximity alone, the temporal proximity must be very

close.”).

     3.      Legitimate Non-Discriminatory Reason and Pretext

     Even    if   Plaintiff   had    made       out   a   prima   facie    case   of

discrimination or retaliation, his claims would still fail because

Defendant has proffered a legitimate, non-discriminatory reason

for declining to promote him, namely, that he was not qualified,

and Plaintiff has not offered any evidence capable of rebutting

this reason.

     The record demonstrates that Plaintiff was not promoted to

GS-15 because he failed to meet the criteria for the position.                    To

be promoted to GS-15, Plaintiff had to receive 43 or more points

in his peer review appraisal.                  (See ECF No. 11-3, at 159).

Plaintiff scored only 40 points, placing him in the GS-14 range.



                                          38
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 39 of 40



The   Committee    supported       its    finding    that   Plaintiff   was    not

qualified on several grounds:

                The Committee determined that Dr. Yancy’s
           expertise in molecular methods and species
           identification has not expanded. It was also
           determined that, while Dr. Yancy has expertise
           in certain other scientific areas . . . his
           demonstrated accomplishments to date do not
           support a recommendation for promotion to the
           GS-15 level as a Research Biologist.

                The Committee concluded that Dr. Yancy’s
           submitted package did not reflect research
           assignments and accomplishments, supervisory
           controls,    originality    of    work,    his
           qualifications, impact on research, and
           scientific contributions -- the factors used
           for evaluation of research scientists -– to
           warrant recommendation of his promotion to the
           GS-15 level at this time.

                [] Dr. Yancy did not provide evidence
           that he is bringing novel science to address
           the strategic goals of the Center as
           recommended two years ago. . . . [T]he review
           package did not demonstrate the significant
           level of impact required for promotion, nor
           exhibit   the   exceptional  leadership   and
           attainment expected of a GS-15 level Research
           Biologist.

(ECF No. 11-3, at 156).

      Plaintiff    offers     no   evidence    to    counter   the   Committee’s

stated findings.      Accordingly, Defendant is entitled to summary

judgment as to any discriminatory failure to promote or retaliation

claims   arising   out   of    the       failure    to   endorse   Plaintiff   for

promotion, or from the decision not to promote Plaintiff.




                                          39
      Case 8:20-cv-00276-DKC Document 15 Filed 09/16/21 Page 40 of 40



IV.   Conclusion

      For the foregoing reasons, the motion to dismiss filed by

Defendant as to Plaintiff’s hostile work environment will be

granted.   The motion for summary judgment filed by Defendant as to

Plaintiff’s discrimination and retaliation claims will also be

granted.   A separate order will follow.


                                            /s/
                                  DEBORAH K. CHASANOW
                                  United States District Judge




                                    40
